* Corpus Juris-Cyc References: Homicide, 30CJ, secetion 570, p. 324, n. 69.
Appellant was indicted and convicted in the circuit court of Franklin county of the crime of manslaughter, and sentenced to the penitentiary for the term of five years. From that judgment, appellant prosecutes this appeal.
The only question is whether the evidence was sufficient to sustain conviction.
Appellant and Dewey Cotton were the only eyewitnesses who testified. They made out a case of self-defense, and their evidence as to how the homicide occurred was in substantial agreement and not unreasonable.
The state introduced witnesses who testified to certain physical facts surrounding the scene of the homicide, which facts, it contends, were contradictory of the testimony of the two eyewitnesses. We do not think the contention well founded. Taking as true every fact which the state's evidence tended to prove, we are of the opinion that they were not inconsistent with appellant's innocence, and are therefore insufficient to raise an issue for the jury.
Reversed, and defendant discharged. *Page 359